EXHIBIT 10.17

March 20, 2003

Robert Gales

4080 Garland Lane N.

Plymouth, MN 55446

Dear Rob:

We are pleased to confirm our agreement with you as Head of Equity Capital
Markets. You will be based in the firm's Minneapolis office and you will report
to the Chief Executive Officer.

We have agreed to pay you a base salary of $200,000 per year through December
31, 2004. You will be eligible to receive a bonus from the Equity Capital
Markets Management Team bonus pool, which is described in the 2003, 2004 Equity
Capital Markets Compensation Plan. As head of Equity Capital Markets, we expect
that you will make bonus allocations consistent with practices in our other
business units. We currently expect that your bonus will be in the range of 2.5%
to 3.5% of total Equity Capital Markets Division's revenues assuming the
achievement of our margin targets for the Equity Capital Markets Division. We
have agreed, however, that any such bonus for 2003 and 2004 shall not be less
than $1 million (each such bonus, a "Guaranteed Bonus"). Any bonus for a
particular year will be payable when all other firm‑wide bonuses are paid for
such year. All compensation will be subject to standard payroll withholdings.

You will receive additional incentive compensation to the extent you remain
employed by us at such times as follows:

(1) to the extent Trailing Twelve Month Equity Revenues (as defined herein)
exceed $60 million, we will for the first such instance grant promptly to
you the option to purchase 100,000 shares of the common stock of the Company at
the closing price of such stock on the date of grant; plus

(2) to the extent Trailing Twelve Month Equity Revenues exceed $85 million, we
will for the first such instance grant promptly to you 50,000 shares of
restricted stock of the Company.

For purposes of this letter "Trailing Twelve Month Equity Revenues" shall be
defined as aggregate gross revenues attributed to the Equity Capital Markets
Division during any twelve consecutive month period preceding the calculation of
such revenue.

All option or restricted share grants shall be made in accordance with the
Company's Long‑Term Incentive Plan (a copy of which is attached) and subject to
your execution of agreements relating thereto (the forms of which are attached).
Such agreements shall provide, among other things, that the option or restricted
stock, as the case may be, will vest in equal annual increments over a
three‑year period; provided, however that any unvested shares will be cancelled
immediately upon your voluntary termination or termination for Cause. In the
event of your involuntary termination without Cause, termination of your
employment with First Albany by reason of your death, your being Permanently
Disabled (defined below) or your resignation for Good Reason (defined below)
prior to December 31, 2004, the awards to be granted based on Trailing Twelve
Month Equity Revenues shall be immediately granted in full, to the extent not
previously granted, and shall be unrestricted and fully vest, and the exercise
price for such grants of options shall be the closing price of the Company's
stock on the date of termination of employment. All stock options granted to you
shall be exercisable for a period of ninety (90) days following termination of
employment. For purposes of this Agreement, "Cause" means (i) the unreasonable
or persistent neglect or refusal to perform your duties to First Albany; (ii)
gross negligence or willful misconduct in connection with the performance of
your duties or (iii) your conviction of a crime constituting a felony.

       Your employment will terminate on the earliest of the date of your
resignation, the date of your termination by First Albany, the date of your
being Permanently Disabled (as defined below),or the date of your death. If you
resign from our employment, your resignation will be treated as voluntary unless
you resign for Good Reason (as defined below). If you resign for Good Reason,
such termination will be deemed to have been an involuntary termination without
Cause. For purposes of this Agreement, "Good Reason" means the Company or First
Albany materially breaches this Agreement; provided that you shall first give
the Company or First Albany notice of the breach and a 60-day period to cure
such breach. For purposes of this Agreement, "Permanently Disabled" means your
being unable to perform your responsibilities under this letter agreement for a
period of 6 continuous months.

       If your employment is terminated by your death, your being Permanently
Disabled, or by you for Good Reason, or by First Albany involuntarily without
Cause, First Albany shall pay you, within 15 days of such termination, an amount
equal to the remaining base salary which would have otherwise been paid to you
through December 31, 2004 had you remained employed at First Albany, plus any
unpaid Guaranteed Bonuses. If your employment is terminated by First Albany for
Cause, you shall be paid your base salary through the date of such termination
and you shall receive no further payments and have no further rights under this
Agreement, including the right to be paid any unpaid Guaranteed Bonus. This
Agreement shall expire on December 31, 2004, and thereafter you may continue to
be employed as an "at will" employee of First Albany

       You agree that during your employment at First Albany and for a period of
6 calendar months following the termination of your employment (regardless of
the reason for termination) you will not directly or indirectly solicit (i) any
customer or client of First Albany to transfer its business to any other person
or entity or (ii) any employee of First Albany or the Company to leave the
employ of First Albany or the Company.

       Additionally, by accepting this offer, you acknowledge that First
Albany's assets, including but not limited to, financial information,
strategies, new products, plans, studies, forecasts, and other non-public
information about First Albany and/or its clients, are confidential and trade
secrets of First Albany. You agree that you will not disclose such confidential
information or trade secrets without the prior written permission of First
Albany. You also agree that such disclosure would cause irreparable and material
damage to First Albany.

Please note that First Albany considers this letter and all the terms contained
herein, to be highly confidential. They should not be discussed, disclosed or
shown to anyone, other than authorized corporate employees. This letter contains
our entire understanding and supersedes any prior understandings, communications
or agreements that we may have had.  In addition, this letter agreement may not
be modified or amended except by a written agreement signed by you and First
Albany. This letter agreement shall be subject to, governed by and construed in
accordance with the laws of the State of New York without regard to its choice
of law principles. You agree that the rights and obligations of First Albany
shall be assignable by First Albany.

                                                                                           Best
regards,

FIRST ALBANY CORPORATION

Alan P. Goldberg

President

FIRST ALBANY COMPANIES INC.

Alan P. Goldberg

President

APG/lma/Emp.1548

ACCEPTED AND AGREED:

/s/ Rob Gales

Rob Gales